174 Ariz. 343 (1993)
849 P.2d 1373
STATE of Arizona ex rel. Roderick G. McDOUGALL, Phoenix City Attorney, Petitioner,
v.
The Honorable Frederick J. MARTONE, a judge thereof, Superior Court of the State of Arizona, in and for the County of Maricopa, Respondent Judge, Dean Dwight SCHRADER, Real Party in Interest.
No. CV-92-0467-PR.
Supreme Court of Arizona.
April 27, 1993.
ORDER
The Court granted review of this case on February 17, 1993, it was argued to the Court on April 15, 1993, and thereafter considered in conference.
Chief Justice Feldman and Justice Zlaket concluded that the Court of Appeals erred in its analysis and disposition and voted to vacate the Court of Appeals' opinion and *344 affirm the Superior Court judge's order. Vice Chief Justice Moeller and Justice Corcoran would affirm the magistrate's order and thus merely vacate the grant of review as improvident. Justice Martone, who was the Superior Court judge in this case, recused himself and did not participate in the determination of this matter.
There being no majority,
IT IS ORDERED that the February 17, 1993 order granting review is vacated and the Petition for Review is dismissed.